DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al US 20180101044 in view of Lin US2014/0166451.
Regarding claim 1, Oka teaches an electronic device, comprising: a first substrate (fig. 7	100); a second substrate (200) arranged opposite to the first substrate; a first electrode layer (160) disposed on the first substrate; a display medium layer (170) disposed between the first electrode layer and the second substrate; and a first metal element(135), wherein the first metal element (400) is fixed on the first electrode layer through a conductive glue (410)) and an insulating glue; wherein in a normal direction of the first substrate, the conductive glue and the insulating glue are overlapped.  Oka does not explicitly show a metal element however 400 is a circuit board and 410 provides a connection from a connection with FPC 400 [0057] therefore some sort of metal bump or connector would have been obvious to form a conductive contact between 400 and 160.  Oka also uses the term anisotropic conductive film.  While this is not explicitly recited as a conductive glue Lin discloses the are often substituted (see [0025]).  Therefore, it would have been obvious to one of ordinary skill in the art to replaced the ACF with a conductive glue according to Lin.
Regarding claim 2, Oka teaches a sealant (150) disposed between the first electrode layer(160) and the second substrate (200).
Regarding claim 3, Oka teaches a second electrode layer (common electrode [0034-[0035]) is disposed between the first electrode layer and the second substrate [0035].
Regarding claim 4, Oka teaches the conductive glue on the first substrate is not in contact with the second electrode layer, and the insulating glue on the first substrate is not in contact with the second electrode layer [0035].
Regarding claim 5, Oka teaches a second metal (310d) element disposed on the first electrode layer.
Regarding claim 6, Oka teaches in the normal direction of the first substrate, the second metal (310d) element and the insulating glue (500D) are overlapped.
Regarding claim 7, Oka teaches in a cross-sectional view of the electronic device, the insulating glue (500D) has an arc edge.
Regarding claim 8, Oka teaches in the normal direction of the first substrate, a height of the insulating glue (500D) is smaller than or equal to a height from a top surface of the first substrate to a top surface of the second substrate.
Regarding claim 9, Oka teaches a material of the insulating glue includes resin [0050].
Regarding claim 10, Oka teaches a width of the insulating glue is greater than a width of the conductive glue.  Oka does not explicitly teach the first metal element extends along a first direction, and in a second direction perpendicular to the first direction.  However conductive connectors are often square or rectangular to provide good surface area to provide electrical connections.

Regarding claim 12, Oka teaches the normal direction of the first substrate, the insulating glue(500) at least partially overlaps the first electrode layer(160) and the first metal element(155).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al US 20180101044 in view of Lin US2014/0166451 and further in view of Cheng US 2012/0161191.
Regarding claim 11. Oka does not explicitly teach the first metal element extends along a first direction, and in a second direction perpendicular to the first direction, a width of the conductive glue is greater than a width of the first metal element.  Cheng discloses an electrical connection with a first metal (110) connecting to an electrode layer (112) wherein the first metal element(110) extends along a first direction, and in a second direction perpendicular to the first direction, a width of the conductive glue (118) is greater than a width of the first metal element for ensuring a good electrical connection.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Oka in view of Cheng to ensure a good electrical connection.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871